NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           16-MAR-2022
                                           07:48 AM
                        NO. CAAP-21-0000497Dkt. 102 OAWST


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


       75-6099 KUAKINI HIGHWAY LLC, Plaintiff-Appellee, v.
           SOLOMON KUAHIWINUI, Defendant-Appellant, and
         JOHN AND JANE DOES 1-10; DOE CORPORATIONS 1-10;
      DOE PARTNERSHIPS 1-10; DOE GOVERNMENT ENTITIES 1-10,
                       Defendants-Appellees


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                  NORTH AND SOUTH KONA DIVISION
                   (CIVIL NO. 3DRC-XX-XXXXXXX)

       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
      (By: Ginoza, Chief Judge, Leonard and McCullen, JJ.)
          Upon consideration of the Stipulation for Dismissal of
Appeal, filed February 16, 2022, by Plaintiff-Appellee 75-6099
Kuakini Highway LLC, the papers in support, and the record, it
appears that: (1) the appeal has been docketed; (2) the parties
stipulate to dismiss the appeal and bear their own attorneys'
fees and costs on appeal; (3) the stipulation is dated and signed
by counsel for all parties appearing in the appeal; and
(4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed. The parties shall bear
their own attorneys' fees and costs on appeal.
          DATED: Honolulu, Hawai#i, March 16, 2022.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Sonja M.P. McCullen
                                    Associate Judge